DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6, 15-17 and 27 are presented for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 5-6, 15-17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2009/0135909 A1) in view of Li et al. (US Publication No. 2016/0286232 A1).

Regarding claim 1,
Chen et al. meets the claim limitations, as follows:
A video processing method for sub-block motion compensation in a video coding system, comprising: 
receiving input video data associated with a current block in a current picture; (i.e. receiving a video block having a predetermined block dimension) (para[0010])
partitioning the current block into multiple sub-blocks; (i.e. partitioning the video block into sub-blocks with a sub-block dimension less than the predetermined block dimension)(para[0010])
deriving sub-block Motion Vectors (MVs) associated with the sub-blocks in the current block according to a sub-block motion compensation coding tool; (i.e. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks. Partition unit 50 may determine video block D.sub.b is on the right or bottom frame boundaries by splitting video block D.sub.b into two MV clipping sub-blocks adjusting the MV towards the left or top when the sub-block is on the right or bottom frame boundaries of the video frame, and performing the sub-block partition when the MV is adjusted.  )(Fig. 5-6, para[0012]-[0013],[0036]-[0038])
applying motion compensation to the current block using the constrained sub-block MVs to encode or decode the current block. (i.e. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks according to the selected motion vector mode.)(para[0012]-[0013])
Chen et al. does not explicitly disclose the following claim limitations:
constraining the sub-block MVs to form constrained sub-block MVs by restricting a difference between a primary MV and each sub-block MV of the sub-block MVs within one or more thresholds, wherein said one or more thresholds are adaptively determined depending on a size, width, or height of the current block or a sub-block, an inter prediction direction of one of control point MVs of the current block, the current block, or current sub-block, the control point MVs of the current block, or a combination thereof

deriving sub-block Motion Vectors (MVs) associated with the sub-blocks in the current block according to a sub-block motion compensation coding tool (i.e. The video coder may separately derive motion information for respective sub-blocks (224)  );(Fig.14)
constraining the sub-block MVs to form constrained sub-block MVs by restricting a difference between a primary MV (i.e. the derived motion vector of the current block) and each sub-block MV of the sub-block MVs within one or more thresholds (i.e. the video coder may use the derived motion vector of the current block as a starting point for deriving motion information for each of the sub-blocks, and may further refine the derived motion information of the sub-blocks. The refinement process for the best match may be performed within a pre-defined or signaled search window. Here, the pre-defined window can be viewed as one threshold. ) (Fig. 14, para[0209], [0237]-[0240]), wherein said one or more thresholds are adaptively determined depending on a size, width, or height of the current block or a sub-block, an inter prediction direction of one of control point MVs of the current block, the current block, or current sub-block, the control point MVs of the current block, or a combination thereof (i.e. The search algorithm for refinement may be predefined, such as a full search or a block-based gradient descent search algorithm (BBGDS) of the current block. Early stop may be applied during searching, e.g., when matching cost of a sub-PU is below a predefined or adaptive thresholds.  When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture.);(para[0210]-[0211]) 
applying motion compensation to the current block using the constrained sub-block MVs to encode or decode the current block (i.e. The video coder may then 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Chen with Li to derive motion information for sub-blocks based on the motion vector of the current block, the motivation being to encode and decode the plurality of sub-blocks based on the derived motion information and without decoding syntax elements representative of the motion information (Li Abstract).
  
Regarding claim 5, the rejection of claim 1 is incorporated herein.
Li et al.  meets the claim limitations, as follows:
The method of Claim 1, wherein the primary MV is one of the control point MVs of the current block, one of the sub-block MVs in the current block, a center MV of the current block, a derived MV using a center position sample of the current block, or a derived MV.(i.e. The video coder may derive motion information for a current block (220))(Fig. 14, para[0238])
 
Regarding claim 6, the rejection of claim 1 is incorporated herein.
Li et al.  meets the claim limitations, as follows:
The method of Claim 1, wherein the primary MV is derived and required reference data around the primary MV are loaded for motion compensation. (i.e. The video coder may derive motion information for a current block (220). The video coder may use any of the techniques described herein to perform a motion search for a first set of reference data that corresponds to a second set of reference data outside of the current block (e.g., template matching, bilateral matching or the like).)(Fig. 14, para[0238])

       	Regarding claim 15, 

A video processing method for sub-block motion compensation in a video coding system, comprising: 
receiving input video data associated with a current block in a current picture to be encoded(i.e. video encoder 20 receives a current video block within a video frame to be encoded.) (Fig. 2, para[0093])
encoding or decoding the current block using the sub-block motion compensation coding tool or another coding tool according to the checking result  (i.e. The video coder may then code each of the sub-blocks based on derived motion information without coding syntax elements representative of the motion information (226))(Fig. 2, 3 and 14)
Li et al. does not explicitly disclose the following claim limitations:
checking whether a sub-block motion compensation coding tool is applied to the current block based on a size, width, or height of the current block, a size, area, shape, width, or height of sub-blocks partitioned from the current block, an inter prediction direction of a sub-block MV, primary MV, or one of control point MVs of the current block, a primary MV, the control point MVs, affine parameters, or a combination thereof 
However, in the same field of endeavor Chen et al. discloses the deficient claim limitations, as follows:
checking whether a sub-block motion compensation coding tool is applied to the current block based on a size, width, or height of the current block, a size, area, shape, width, or height of sub-blocks partitioned from the current block, an inter prediction direction of a sub-block MV, primary MV, or one of control point MVs of the current block, a primary MV, the control point MVs, affine parameters, or a combination thereof, (i.e. Partition unit 50 may determine video block D.sub.b is on the right or bottom frame boundaries by splitting video block D.sub.b into two MV clipping sub-blocks adjusting the MV towards the left or top when the sub-block is on the right or bottom frame boundaries of the video frame, and performing the sub-block partition when the MV is adjusted.  The controller generates a control signal to select between an unrestricted motion vector (UMV) mode and a split restricted MV clipping mode.)(Fig. 5-6, para[0012]-[0013],[0036]-[0038])
encoding or decoding the current block using the sub-block motion compensation coding tool or another coding tool according to the checking result  (i.e. The motion compensation unit, coupled to the partition unit, performs motion compensation on the sub-blocks according to the selected motion vector mode.)(para[0012]-[0013])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Chen with Li to derive motion information for sub-block based its location, the motivation being to encode and decode the plurality of sub-blocks based on the derived motion information and without decoding syntax elements representative of the motion information (Li Abstract).

Regarding claim 16, the rejection of claim 15 is incorporated herein. 
Chen et al.  meets the claim limitations, as follows:
The method of Claim 15, wherein the sub-block motion compensation coding tool is selected from a group comprising subblock Temporal Motion Vector Prediction (subblock TMVP), Spatial-Temporal Motion Vector Prediction (STMVP), affine motion compensation prediction, and sub-block refined Pattern-based Motion Vector Derivation (PMVD) mode (i.e. UMV unit 22 performs motion compensation for each sub-blocks using reference frame.)(Fig. 2-3, para [0025]-[0026])

Regarding claim 17, the rejection of claim 15 is incorporated herein. 
Chen et al. meets the claim limitations, as follows:
The method of Claim 15, wherein when the checking result is false, a MV clipping process is applied to each sub-block in the current block (i.e. The controller generates a control signal to select between an unrestricted motion vector (UMV) mode and a split restricted MV clipping mode for sub-blocks.)(Fig. 5-6, para[0012]-[0013],[0036]-[0038])


Regarding claim 27, all claimed limitations are set forth and rejected as per discussion for claim 1.


Allowable Subject Matter
1.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488